Citation Nr: 1126792	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 11, 2003, for a 100 percent rating for service-connected rheumatoid arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from February 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, which increased the disability rating for the Veteran's service-connected rheumatoid arthritis from 30 percent to 100 percent disabling, effective from June 11, 2003.  The RO issued a notice of the decision in February 2007, and the Veteran timely filed a Notice of Disagreement (NOD) in November 2007, disagreeing with the effective date for the 100 percent rating. Thereafter, in February 2008, the RO issued a Statement of the Case (SOC), and the Veteran subsequently filed a timely substantive appeal in April 2008.         

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a February 2002 rating action, the RO denied the Veteran's claim for an increased rating in excess of 30 percent for his service-connected rheumatoid arthritis.       

2.  In March 2002, the Veteran filed an NOD and an SOC was issued in July 2002. He did not file a substantive appeal (VA Form 9).  

3.  On June 11, 2003, the Veteran requested that his service- connected rheumatoid arthritis be reevaluated for a higher rating.
    

4.  Resolving reasonable doubt in the Veteran's favor, as of June 11, 2002, exactly one year preceding the Veteran's claim for increase, the evidence shows that the Veteran's rheumatoid arthritis resulted in total incapacitating process due to active joint involvement.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 11, 2002, for a 100 percent disability rating for service- connected rheumatoid arthritis, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.71a, Diagnostic Code 5002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist     

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Veterans Appeals (Court) held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran is challenging the effective date of an increased rating award of 100 percent for his service- connected rheumatoid arthritis.  Pre-adjudicatory letters from the RO, dated in July 2003 and June 2006, informed the Veteran of the types of evidence and/or information necessary to substantiate his increased rating claim.  The Board notes that the aforementioned letters did not provide notice about the type of evidence needed to substantiate the Veteran's later claim; they did not outline pertinent regulatory requirements to establish an earlier effective date.  However, despite any deficiency with respect to this notice, given that the Board below has rendered a decision in favor of the Veteran, finding that an earlier effective date for a 100 percent disability rating for service-connected rheumatoid arthritis is warranted, effective from June 11, 2002, the Board may proceed.  

Moreover, based on other communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence or argument that he is required to submit in this case, and based on his contentions as well as the communications provided to VA, it is reasonable to expect that he understands what was needed to prevail.   His hearing testimony revealed such.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In sum, "the record demonstrates that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Accordingly, the Board may proceed.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.  The RO obtained service treatment records and VA outpatient treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations, as discussed herein.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

In an October 1956 rating action, the RO granted service connection for rheumatoid arthritis of multiple joints.  At that time, the RO assigned an initial noncompensable disability rating under Diagnostic Code 5002, effective from August 1, 1952 to June 19, 1956, and a 30 percent disability rating effective from June 20, 1956.  

In January 1998, the Veteran underwent a VA examination.  At that time, x-rays showed that he had degenerative joint disease of the hands, hips, shoulders, and feet.  X-rays also indicated that he had spondylosis of the cervical spine.  

A VA examination was conducted in November 1999.  At that time, x-rays were reported to show that the Veteran had degenerative joint disease in his knees.  

By a February 2002 rating action, the RO denied the Veteran's claim for an increased rating in excess of 30 percent for his service-connected rheumatoid arthritis.  In March 2002, the Veteran filed an NOD and an SOC was issued in July 2002.  He did not file a substantive appeal (VA Form 9).     

On June 11, 2003, the Veteran requested that his service- connected rheumatoid arthritis be reevaluated for a higher rating.  In a February 2004 rating action, the RO denied the Veteran's claim for an increased rating in excess of 30 percent for his rheumatoid arthritis.  The Veteran subsequently filed a timely appeal.  In May 2006, the Board remanded the Veteran's claim.  At that time, the Board stated that the medical evidence of record contained discrepancies as to whether the Veteran currently had rheumatoid arthritis.  In a May 2004 VA examination, a physician's assistant found no evidence to support a current diagnosis of rheumatoid arthritis.  Rather, the physician's assistant noted that the Veteran had degenerative joint disease of the hands, knees, hips, and feet.  However, in an earlier VA outpatient evaluation, dated in October 2003, a different physician's assistant opined that the Veteran had degenerative joint disease that was likely secondary to prior inflammatory/rheumatoid arthritis.  In addition, in a February 2004 VA outpatient treatment record, the Veteran was diagnosed with rheumatoid arthritis.  Thus, the Board remanded this case and requested that the Veteran be examined by a VA rheumatologist to determine the current status of his rheumatoid arthritis.     

In August 2006, the Veteran underwent a VA examination.   At that time, the examiner stated that the Veteran had a longstanding history of rheumatoid arthritis, with minimal activity at the wrist, metacarpophalangeal joint, as well as the ankle area.  According to the examiner, that was considered a mild form of rheumatoid arthritis; rheumatoid factor was negative which fell into seronegative rheumatoid arthritis.  In regard to the question of whether the Veteran's service-connected rheumatoid arthritis caused any residual joint arthritis, the examiner responded that it was likely with any chronic inflammatory arthritis, even if it was active intermittently, could lead into secondary degenerative joint disease.  The examiner indicated that by history, the Veteran had poly arthritis, episodic in nature, in multiple joints, including the cervical spine, shoulders, wrists, hands, knees, and feet.  Those were the areas that were shown to have degenerative joint disease changes by x-ray and a 2003 bone scan.  

By a January 2007 rating action, the RO increased the disability rating for the Veteran's service-connected rheumatoid arthritis from 30 percent to 100 percent disabling, effective from June 11, 2003.  The RO stated that in the August 2006 VA examination report, the examiner linked the Veteran's service-connected rheumatoid arthritis to his degenerative joint disease of multiple joints.  Thus, the RO concluded that the increase to 100 percent was based upon evidence of active joint involvement causing a totally incapacitating process.  According to the RO, the 100 percent rating more accurately reflected the overall degree of disability than if each joint and joint group affected were to be separately evaluated.      


III.  Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2010).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action from a claimant, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

The Veteran's service-connected rheumatoid arthritis is evaluated under Diagnostic Code 5002, which is the rating code for rheumatic arthritis.  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned. Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling.  For residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Code 5002 (2010).

The Veteran contends that he is entitled to an effective date earlier than June 11, 2003, for assignment of an evaluation of 100 percent for rheumatoid arthritis.  As discussed below, after a review of the evidence, the Board finds that the evidence may be interpreted to support that an increase was factually ascertainable within the year preceding the June 11, 2003, increased rating claim.
The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

By a February 2002 rating action, the RO denied the Veteran's claim for an increased rating in excess of 30 percent for his service-connected rheumatoid arthritis.  In March 2002, the Veteran filed an NOD and an SOC was issued in July 2002.  He did not file a substantive appeal (VA Form 9).  Thus, the RO's decision became final.  See 38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(a), 20.1103 (2010).  There has been no allegation of clear and unmistakable error in the February 2002 RO decision or any earlier decisions.  

 In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable (CUE) in the prior denial of his claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  CUE in a prior RO or Board decision must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  And the error must of the type that reasonable minds could not disagree about and, if not made, would have manifestly changed the outcome of the prior decision.  Mere general, broad-based, allegations of failure in the duty to assist, to properly weigh or evaluate the evidence, etc., can never amount to CUE.  Moreover, a finding of CUE must be based on the evidence in the file at the time the prior decision in question was issued, not with consideration of other evidence since obtained after the fact. Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994). See also Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994); Dobbin v. Principi, 15 Vet. App. 323, 326 (2001); Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); and Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  As noted, a claim of CUE has not been presented here.  

On June 11, 2003, the Veteran requested that his service- connected rheumatoid arthritis be reevaluated for a higher rating.  In a February 2004 rating action, the RO denied the Veteran's claim for an increased rating in excess of 30 percent for his rheumatoid arthritis.  The Veteran subsequently filed a timely appeal.  Following a May 2006 Board remand, the RO, in a January 2007 rating action, increased the disability rating for the Veteran's service-connected rheumatoid arthritis from 30 to 100 percent disabling, effective from June 11, 2003, the date of the claim for an increased rating.  

Initially, the Board finds that the Veteran filed his claim for an increased rating on June 11, 2003.  There is no evidence of an informal or formal claim for an increased rating for the Veteran's service-connected rheumatoid arthritis prior to this date (in- between the final February 2002 RO decision that denied an increased rating and receipt of the reopened claim).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."

Consequently, since the earliest date of a claim for an increased rating for rheumatoid arthritis is June 11, 2003, pursuant to 38 C.F.R. § 3.400(o)(2), the issue becomes whether it was factually ascertainable that the Veteran's rheumatoid arthritis was 100 percent disabling in the one-year period prior to June 11, 2003.  Following a review of the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's rheumatoid arthritis was manifested by symptoms consistent with a 100 percent rating as of June 11, 2002, exactly one year preceding the Veteran's claim for increase.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On June 11, 2002, the Veteran sought VA treatment for, inter alia, multiple joint degenerative joint disease; medication for severe pain was prescribed.  Subsequently, the evidence of record also reflects that the Veteran's degenerative joint disease of multiple joints is related to his service-connected rheumatoid arthritis.  The August 2006 VA examination ultimately confirmed the active status of the disease, and the specific joints were identified.  Thus, given that the documentation regarding the severity of the Veteran's degenerative joint disease of multiple joints within a year of his claim to reopen, and in light of the fact that the disease process was shown to be active, thereby resulting in total incapacitating process due to such active joint involvement at the time he filed his increased rating claim on June 11, 2003, it follows that in the one-year period prior to June 11, 2003, the Veteran's rheumatoid arthritis also resulted in total incapacitating process due to active joint involvement.  Accordingly, for the reasons set out above, an effective date of June 11, 2002, should be assigned for the 100 percent rating for the service-connected rheumatoid arthritis.  Consequently, the Veteran's claim is granted to this extent.  For the reasons previously set out above, a further earlier effective date is not in order.        


ORDER

The assignment of an effective date of June 11, 2002, for a 100 percent rating for service-connected rheumatoid arthritis is granted, subject to the laws and regulations governing payment of monetary benefits.   



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


